                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

ROGER DEAN GILLISPIE,                  :        Case No. 3:13-cv-416
                                       :
            Plaintiff,                 :        Judge Thomas M. Rose
                                       :
v.                                     :
                                       :
THE CITY OF MIAMI TOWNSHIP, et al.,    :
                                       :
            Defendants.                :
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       In light of Plaintiff Dean Gillispie’s Motion for Leave to Disclose Additional Expert Report

(Doc. 283), the Court refers this case back to Magistrate Judge Sharon L. Ovington for purposes

of addressing that discovery-related motion.

       Additionally, as the parties are aware, the Court has received motions for summary

judgment from Defendants Richard Wolfe (Doc. 171), Matthew Scott Moore (Doc. 257), and City

of Miami Township (Doc. 260). Those motions are now fully briefed, although Plaintiff recently

filed a “Motion to Strike New Summary Judgment Materials Filed for the First Time in Reply”

(Doc. 284).

       The Court has conducted a preliminary review of the briefing on the motions for summary

judgment. As Plaintiff recognized in his motion for an extension of time to respond to Miami

Township’s and Moore’s motions for summary judgment (Doc. 263), the motions for summary

judgment present a “myriad of issues” and “such nuanced legal authorities as the Rooker-Feldman

doctrine…and the Ohio state public official immunity statutes.” As Miami Township has noted,

delays in dispositive motion briefing can lead to a situation where “the Court can make no



                                                1
guarantee that it will rule on such [a dispositive] motion far in advance of the trial date” and “[t]he

closer such a decision falls to the trial date, the more likely all parties will have to incur fees and

costs in preparation for a trial that may not go forward if Defendants are ultimately granted

summary judgment.” (Doc. 264 at PAGEID # 8721-22.) Also, as Moore has noted, “[t]he final

pre-trial is scheduled for February 19, 20[20] and a substantial portion of the trial preparations,

including the exchange of exhibits and filing of motions in limine are due in advance of the final

pre-trial.” (Doc. 265 at PAGEID # 8726.)

       Therefore, although this case has been pending for quite some time and despite the

presumption that all parties would like to resolve the matter as soon as possible, the Court vacates

the current case schedule in light of the voluminous briefing and issues presented in the motions

for summary judgment, the abbreviated time frame for ruling on those motions (see Docs. 263 and

268), the dispute concerning Plaintiff’s additional expert report, and the Court’s obligations in

other cases. After ruling on the pending motions for summary judgment, the Court will issue a

new case schedule, including new dates for the Final Pretrial Conference and Trial, if appropriate.

       Accordingly, it is hereby ORDERED that:

       1.      The remaining dates in the current case schedule (see Docs. 129 and 186)
               are VACATED;

       2.      The case is REFERRED to Magistrate Judge Sharon L. Ovington for
               purposes of addressing Plaintiff Dean Gillispie’s Motion for Leave to
               Disclose Additional Expert Report (Doc. 283); and

       3.      If appropriate after it has ruled on the pending motions for summary
               judgment (Docs. 171, 257, and 260), the Court will issue a new case
               schedule—including a new trial date.

       DONE and ORDERED in Dayton, Ohio, this Monday, December 2, 2019.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE
                                                            UNITED STATES DISTRICT JUDGE

                                                  2
